DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the chassis has a latching block extending into the notch, as claimed in Claim 1; Figure 9 is the only figure in the instant application which shows the latching block; however, the latching block 28 is not shown as extending into the notch 15, but is shown as an extension of the positioning portion 27
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, Lines 7-10, the limitation “the other end protruded from the main body for coupling the cooling fan, air and the guiding sleeve includes a positioning shell and an air guiding ring coupled to the positioning shell” should read --an 
Each of the dependent Claims 2-12 preambles should read -- The inflator with the air guiding sleeve according to…--
Claim 2 should read --The inflator with the air guiding sleeve according to claim 1, wherein the positioning shell has a cross-sectional area in  an octagonal shape, and the air guiding ring has a cross-sectional area in a circular shape, and the positioning shell is greater than the cross-sectional area of the air guiding ring
Claim 3, Line 3, the phrase “the central axis of the air guiding sleeve” should read --a 
Claim 6, Lines 3-5, the phrase “two lugs convexly formed at both sides of the fixing ring and disposed away from one another, and the two lugs being installed to the chassis” should read --two lugs convexly formed at opposing sides of extending away from one another, and the two lugs beingcoupled to the chassis--
Claim 8, Lines 3-5, the phrase “an external surface of the drive motor” should read --the side of the drive motor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, the limitation “a plurality of limiting arms…disposed on the same side of the cooling fan”, in Lines 2-4, is indefinite.  It is not clear which structure is disposed on the same side of the cooling fan as the plurality of limiting arms.
The limitation “a side of each of the limiting arms away from the cooling fan is provided for abutting against the main body”, in Lines 4-5, is indefinite.  As shown in instant application Figure 3, it appears all each side of each of the limiting arms 12 is “away” from the cooling fan 6.  If the cooling fan was not “away” from the limiting arms, the friction from the contact between the limiting arm and the cooling fan would prevent the cooling fan from operating as intended.  As such, it is not clear which side of the limiting arm is the side which abuts with the main body 4, making the limitation indefinite.  For the purpose of examination, the limitation will be interpreted 
As to Claim 4, the limitation “each of the limiting arms has a blocking protrusion formed by extending a free end of the blocking protrusion towards the central axis of the air guiding sleeve” in Lines 1-3, is indefinite.  The limitation claims the blocking protrusion is extending from the blocking protrusion, or rephrased, the blocking protrusion is extending from itself.  Therefore, it is not clear what structure the blocking protrusion is extending from, making the limitation indefinite.  For the purpose of examination, the limitation will be interpreted as the blocking protrusion is extends from the side of the limiting arm facing radially inward.
The limitation “a free end of each of the limiting arms is provided for abutting against an external surface of the main body”, in Lines 4-5, is indefinite.  Claim 3, upon which Claim 4 depends, claims a side of each of the limiting arms is provided for abutting against the main body.  It is not clear if the free end, as claimed in Claim 4, is the same structure as the side, as claimed in Claim 3, or of the freed end and the side are two different structures.  For the purpose of examination, the side and the free end of the limiting arms will be considered the same structure, as shown in instant application Figure 3.
As to Claim 5, the limitation “a side of the limiting arm away from the cooling fan” in Lines 2-3, is indefinite.  A side of the limiting arm away from the cooling fan was already claimed in Claim 3, Line 4.  It is not clear if the side in Claim 5 is the same as the side in Claim 3 or the sides are two different sides.  For the purpose of examination, the two sides will be considered different sides.

Allowable Subject Matter
Claims 1, 2 & 6-12 are allowed.
As to Claim 1, the prior art of record teaches each of the limitations, except “the positioning shell has a notch concavely formed at an end of the positioning shell away from the 
Claims 2 & 6-12 depend on Claim 1, so are also allowed.

    PNG
    media_image1.png
    603
    757
    media_image1.png
    Greyscale

Hong Figure 2, Modified by Examiner
	
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chou (2015/0337825) and Chou (2016/0208789) each describe an inflator with similar structure to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746